       Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 1 of 19. PageID #: 110



                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
                          PHILADELPHIA DIVISION
________________________________________

 JAMES EVERETT SHELTON AND JON
 FREY, on behalf of themselves and others
 similarly situated,

                Plaintiffs,
                                                      Case No. 2:18-cv-4375-CMR
 vs.

 DIRECT ENERGY, LP and KAA ENERGY,                   COMPLAINT – CLASS ACTION
 INC.

                Defendants.



                     FIRST AMENDED CLASS ACTION COMPLAINT

                                    Preliminary Statement

        1.     Plaintiffs James Everett Shelton and Jon Frey bring this action to enforce the

consumer-privacy provisions of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §

227, a federal statute enacted in 1991 in response to widespread public outrage about the

proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 745 (2012).

        2.     The Plaintiffs allege that Direct Energy, LP (“Direct Energy”) hired KAA Energy,

Inc. (“KAA Energy”) to telemarket for them and attempt to secure new customers.

        3.     In violation of the TCPA, KAA Energy placed an automated telemarketing call to

his cellular telephone number. Mr. Shelton never consented to receive this call, and it was

placed to him for telemarketing purposes in an attempt to generate new business for Direct

Energy.
     Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 2 of 19. PageID #: 111



        4.     Mr. Frey alleges that in violation of the TCPA, KAA Energy placed automated

telemarketing calls to his residential telephone number for Direct Energy, even though Mr.

Frey’s number is listed on the National Do Not Call Registry. Mr. Frey never consented to

receive these calls, and they were placed to him for telemarketing purposes in an attempt to

generate new business for Direct Energy. While in a prior pleading Direct Energy claims that

Mr. Frey invited a second call, he affirmatively terminated the first call, only to be called again

by KAA Energy.

        5.     Mr. Frey also alleges that the Defendants violated the Pennsylvania’s Unfair

Trade Practices and Consumer Protection Law, 73 P.S. § 201-1 et seq. (“PCPL”) due to their

violation of Pennsylvania’s Telemarketer Registration Act, 73 P.S. § 2241 et seq. (“PTRA”)

        6.     The telemarketing calls to Mr. Frey were a violation of the PTRA (a) because

they used technology that made their Caller ID number a non-working number that appeared to

the recipient as if the call was coming from Maryland and (b) because they were made to his

residential telephone number that he had placed on the Commonwealth of Pennsylvania Do Not

Call List

        7.     Because telemarketing campaigns generally place calls to hundreds of thousands

or even millions of potential customers en masse, Plaintiffs bring this action on behalf of a

proposed nationwide class of other persons who received illegal telemarketing calls from or on

behalf of Direct Energy.

                                              Parties


        8.     Plaintiff James Everett Shelton is a resident of the State of Pennsylvania and this

District.

        9.     Plaintiff Jon Frey is a resident of the State of Pennsylvania and this District.



                                                  2
     Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 3 of 19. PageID #: 112



        10.     Defendant Direct Energy is headquartered in Houston, Texas. Defendant Direct

Energy is engaged in substantial and not isolated business activities in the State of Pennsylvania

and the United States, including, but not limited to, entering into contractual relationships and

servicing the relationships with new customers that result from the telemarketing calls it directed

and authorized from its vendors.

        11.     Defendant KAA Energy, Inc. is headquartered in Texas with its principal place of

business at 3914 Trailstone Lane in Katy, Texas 77494. Defendant KAA Energy is engaged in

substantial and not isolated business activities in the State of Pennsylvania and the United States,

including, but not limited to, making telemarketing calls into Pennsylvania on behalf of Direct

Energy, as it did with the Plaintiffs.


                                         Jurisdiction and Venue

        12.     The Court has federal question jurisdiction over these TCPA claims. Mims v.

Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

        13.     This Court has supplemental jurisdiction over the related state law claims as they

form part of the same case or controversy. See 28 U.S.C. § 1367(a).

        14.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the illegal

telemarketing calls that are the subject of this putative class action lawsuit were sent into this

District.


                            The Telephone Consumer Protection Act

        15.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing …

can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).


                                                   3
     Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 4 of 19. PageID #: 113



                    The TCPA’s Prohibition of Automated Telemarketing Calls

        16.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service.” See 47 U.S.C. § 227(b)(1)(A)(iii). The

TCPA provides a private cause of action to persons who receive calls in violation of 47 U.S.C. §

227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

        17.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        18.     The FCC also recognized that “wireless customers are charged for incoming calls

whether they pay in advance or after the minutes are used.” In re Rules and Regulations

Implementing the Tel. Consumer Prot. Act of 1991, CG Docket No. 02-278, Report and Order,

18 F.C.C. Rcd. 14014, 14115 ¶ 165 (2003).

        19.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”



                                                 4
     Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 5 of 19. PageID #: 114




In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

                                The National Do Not Call Registry

       20.     Perhaps the most well-known aspect of the TCPA was the creation of the National

Do Not Call Registry. By adding a telephone number to the Registry, a consumer can indicate

their desire not to receive telephone solicitations. See 47 C.F.R. § 64.1200(c)(2).

       21.     The TCPA and its implementing regulations prohibit the initiation of telephone

solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R.

§ 64.1200(c)(2).

                      Pennsylvania’s Unfair Trade Practices and
       Consumer Protection Law and Pennsylvania’s Telemarketer Registration Act

       22.     Pennsylvania’s Telemarketer Registration Act, 73 P.S. § 2241 et seq. states:

       No telemarketer shall take any action with the primary intent:
       (1) to prevent the transmission of a telemarketer’s name or telephone number to
       any recipient of a telephone solicitation call when the equipment or service used
       by the telemarketer is capable of creating and transmitting the telemarketer’s
       name or telephone number; or

73 Pa. Stat. Ann. § 2245.1.

       23.     The PTRA also provides, “[a] violation of this act is also a violation of the act of

December 17, 1968 (P.L.1224, No.387), known as the Unfair Trade Practices and Consumer

Protection Law.” 73 P.S. § 2241.6(a).

       24.     In fact, the PCPL itself prohibits “any other fraudulent or deceptive conduct

which creates a likelihood of confusion or of misunderstanding.” See 73 P.S. § 201-2(4)(xxi).

       25.     Of course, that’s exactly what manipulating a Caller ID does. It obfuscates the

identity of the calling party to avoid accountability.




                                                  5
     Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 6 of 19. PageID #: 115



       26.     The PTRA also prohibits any call to numbers on Pennsylvania’s Do Not Call list:

       No telemarketer shall initiate or cause to be initiated a telephone solicitation call to
       a residential telephone number of a residential telephone subscriber who does not
       wish to receive telephone solicitation calls and has caused his name, address and
       telephone number to be enrolled on a do-not-call- list maintained by the list
       administrator. This prohibition shall be effective 30 days after a quarterly do-not-
       call list is issued by the list administrator which first contains a residential telephone
       subscriber’s name, address and residential telephone number.

See 73 P.S. § 2245.2.

                                        Factual Allegations

       27.     Defendant Direct Energy is a provider of energy services.

       28.     To generate new clients, Direct Energy relies on telemarketing.

       29.     One of the telemarketing strategies used by Defendants involves the use of

automated calls to solicit potential customers.

       30.     Defendants also relies on third party vendors, such as KAA Energy, to make the

automated telemarketing calls in order to generate new business for Direct Energy.


Call to Mr. Shelton


       31.     Mr. Shelton is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153(39).

       32.     Mr. Shelton is the user of a cellular telephone number (484) 626-XXXX.

       33.     Direct Energy placed an automated call to Plaintiff’s cellular telephone number in

on August 24, 2018.

       34.     There was a distinctive “bloop” noise at the beginning of the call and a pause

before a live representative came on the line.

       35.     The “bloop” sound is consistent with use of a predictive dialer, which is

automated dialing equipment subject to the TCPA’s restrictions.


                                                   6
     Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 7 of 19. PageID #: 116



        36.     The representative stated that they were calling on behalf of Direct Energy and

that the purpose of the call was to solicit Mr. Shelton to switch energy providers to Direct

Energy.

        37.     At no time was KAA Energy mentioned, but Direct Energy’s prior pleading with

this Court (ECF No. 4) includes an affidavit from KAA Energy that states that KAA Energy

made the call to Mr. Shelton.

        38.     Mr. Shelton was not interested in changing energy providers, has never done

business with the Direct Energy, and had not provided his written consent to receive the call.

        39.     In fact, prior to this lawsuit, Mr. Shelton wrote to Direct Energy asking for any

evidence of his consent to call him, which he asserted did not exist.

        40.     Direct Energy failed to provide any evidence of Mr. Shelton’s consent to receive

the calls in response to his letter.

        41.     In a prior pleading, Direct Energy claims that Mr. Shelton filled out a survey

online that led to the call.

        42.     Mr. Shelton denies filling out that survey.

        43.     Mr. Shelton and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up, they

were charged for the calls, and their privacy was improperly invaded.

        44.     Moreover, these calls injured Mr. Shelton because they were frustrating,

obnoxious, annoying, were a nuisance, and disturbed the solitude of Mr. Shelton and the

proposed classes.

Calls to Mr. Frey




                                                  7
     Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 8 of 19. PageID #: 117



       45.     Mr. Frey is, and at all times mentioned herein was, a “person” as defined by 47

U.S.C. § 153(39).

       46.     Mr. Frey received two automated calls from Direct Energy to his residential

telephone number, (215) 634-XXXX, even though that telephone number was listed on the

National Do Not Call Registry for more than 31 days prior to the calls at issue.

       47.     Mr. Frey’s number (215) 634-XXXX was also placed on the Commonwealth of

Pennsylvania’s Do Not Call List on September 6, 2014.

       48.     On August 8, 2018, Direct Energy placed a call to Mr. Frey’s residential

telephone number. The caller stated that the call was being made on behalf of Direct Energy and

that the purpose of the call was to solicit him to switch energy providers to Direct Energy.

       49.     Mr. Frey was not interested in changing energy providers, had never done

business with the Direct Energy, and had not provided his written consent to receive the call.

       50.     At no time was KAA Energy mentioned, but Direct Energy’s prior pleading with

this Court (ECF No. 4) includes an affidavit from KAA Energy that states that KAA Energy

made the call to Mr. Frey.

       51.     Shortly thereafter, the representative called Mr. Frey again, and continued to ask

him why he didn’t want to save money on his electric bill.

       52.     The calls to Mr. Frey came from the number, (410) 660-7371.

       53.     This is a non-working number.

       54.     That number is a Maryland exchange, and KAA Energy was not making the call

from Maryland.

       55.     Prior to this lawsuit, Mr. Frey wrote to Direct Energy asking for any evidence of

his consent to call him, which he asserted did not exist.




                                                 8
         Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 9 of 19. PageID #: 118



          56.    Direct Energy failed to provide any evidence of Mr. Frey’s consent to receive the

calls.

          57.    Mr. Frey and the other call recipients were harmed by these calls. They were

temporarily deprived of legitimate use of their phones because the phone line was tied up and

their privacy was improperly invaded.

          58.    Moreover, these calls injured Mr. Frey because they were frustrating, obnoxious,

annoying, were a nuisance, and disturbed the solitude of Mr. Frey and the proposed class.

                      Direct Energy’s Liability for the Telemarketing Calls

          59.    The Federal Communication Commission (“FCC”) is tasked with promulgating

rules and orders related to enforcement of the TCPA. See 47 U.S.C. 227(b)(2).

          60.    The FCC has explained that its “rules generally establish that the party on whose

behalf a solicitation is made bears ultimate responsibility for any violations.” See In re Rules &

Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and Order,

10 FCC Rcd 12391, 12397 (¶ 13) (1995).

          61.    In their January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

          62.    On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Fidelity Security may not avoid liability by outsourcing

telemarketing:

          [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
          activities to unsupervised third parties would leave consumers in many cases
          without an effective remedy for telemarketing intrusions. This would particularly
          be so if the telemarketers were judgment proof, unidentifiable, or located outside



                                                  9
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 10 of 19. PageID #: 119



       the United States, as is often the case. Even where third-party telemarketers are
       identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
       that physically places the call would make enforcement in many cases substantially
       more expensive and less efficient, since consumers (or law enforcement agencies)
       would be required to sue each marketer separately in order to obtain effective relief.
       As the FTC noted, because “[s]ellers may have thousands of ‘independent’
       marketers, suing one or a few of them is unlikely to make a substantive difference
       for consumer privacy.

28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

       63.     More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is

liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make

the calls. 28 FCC Rcd at 6586 (¶ 34).

       64.     The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

               [A]pparent authority may be supported by evidence that the seller allows
               the outside sales entity access to information and systems that normally
               would be within the seller’s exclusive control, including: access to detailed
               information regarding the nature and pricing of the seller’s products and
               services or to the seller’s customer information. The ability by the outside
               sales entity to enter consumer information into the seller’s sales or customer
               systems, as well as the authority to use the seller’s trade name, trademark
               and service mark may also be relevant. It may also be persuasive that the
               seller approved, wrote or reviewed the outside entity’s telemarketing
               scripts. Finally, a seller would be responsible under the TCPA for the
               unauthorized conduct of a third-party telemarketer that is otherwise
               authorized to market on the seller’s behalf if the seller knew (or reasonably
               should have known) that the telemarketer was violating the TCPA on the
               seller’s behalf and the seller failed to take effective steps within its power
               to force the telemarketer to cease that conduct.

28 FCC Rcd at 6592 (¶ 46).

       65.     At all relevant times, Direct Energy relied on KAA Energy to effectively operate

as a marketing department exclusively telemarketing for Direct Energy.




                                                 10
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 11 of 19. PageID #: 120



       66.     In fact, Direct Energy’s pleading in this lawsuit states that Plaintiff Frey “received

a call on his landline from a vendor representative identified as Sarah, who stated that she was

calling on behalf of Direct Energy.” (ECF No. 4 at *4).

       67.     Similarly, Direct Energy claims “Mr. Shelton received a single phone call from

Direct Energy’s vendor”. (ECF No. 4 at *3).

       68.     In other words, KAA Energy did exactly what Direct Energy hired them to do,

make automated telemarketing calls on their behalf.

       69.     Direct Energy knowingly and actively accepted business that originated through

the illegal telemarketing calls from KAA Energy.

       70.     In fact, Direct Energy accepted the business from illegal calls from the

Defendants, even though it had previously received complaints alleging that the third parties

working on its behalf were violating the TCPA.

       71.     Furthermore, Direct Energy has previously been named as a Defendants in TCPA

class action lawsuits for the calling conduct of its vendors.

       72.     By hiring a company to make calls on its behalf, Direct Energy “manifest[ed]

assent to another person . . . that the agent shall act on the principal’s behalf and subject to the

principal’s control” as described in the Restatement (Third) of Agency.

       73.     Moreover, Direct Energy maintained interim control over the actions of KAA

Energy.

       74.     For example, Direct Energy had absolute control over whether, and under what

circumstances, it would accept a customer.

       75.     Direct Energy also informed KAA Energy what states it would accept customers

from and, as a result, directed the geographic location of their telemarketing.




                                                  11
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 12 of 19. PageID #: 121



        76.     Direct Energy also reviewed and approved the scripts that were used for the

telemarketing calls.

        77.     Direct Energy also had day-to-day control over KAA Energy’s actions, including

the ability to prohibit it from using an ATDS to contact potential customers of Direct Energy.

        78.     Direct Energy also gave interim instructions to KAA Energy by providing the

volume of calling and contracts it would purchase.

        79.     Furthermore, KAA Energy had exclusive access to transfer potential customers

over to Direct Energy’s proprietary verification systems, as they did with the Plaintiffs who were

investigating the source of these illegal calls.

        80.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46). Moreover, evidence of circumstances pointing to apparent

authority on behalf of the telemarketer “should be sufficient to place upon the seller the burden

of demonstrating that a reasonable consumer would not sensibly assume that the telemarketer

was acting as the seller’s authorized agent.” Id. at 6593 (¶ 46).




                                          Class Action Allegations

        81.     As authorized by Rule 23(b)(2) and (b)(3) of the Federal Rules of Civil

Procedure, Plaintiffs sue on behalf of other persons or entities throughout the United States.

        82.     The proposed classes are tentatively defined as:

ATDS CLASS:

        All persons within the United States: (a) to whom Defendants and/or a third party
        acting on their behalf, made one or more non-emergency telephone calls; (b)


                                                   12
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 13 of 19. PageID #: 122



       promoting Direct Energy’s products or services; (c) to their cellular telephone
       number; (d) using an automatic telephone dialing system or an artificial or
       prerecorded voice; and (e) at any time in the period that begins four years before
       the date of filing this Complaint through the date of class certification.

DNC CLASS:

       All persons within the United States: (a) whose telephone numbers were listed on the
       National Do Not Call Registry for more than 30 days, and who, (b) at any time within the
       four years prior to the filing of this Complaint through the date of class certification, (c)
       received more than one telemarketing call within any twelve-month period from, or on
       behalf of, Defendants.

PCPL CLASS:

       All Commonwealth of Pennsylvania residents (a) to whom Defendants and/or a third
       party acting on their behalf, made one or more telephone calls; (b) manipulating the
       Caller ID number or to a residential number enrolled on the Commonwealth of
       Pennsylvania’s do-not-call- list maintained by the list administrator; (c) at any time in the
       period that begins six years before the date of filing this Complaint through the date of
       class certification.


       83.     The Plaintiff Shelton is a member of the ATDS Class, and the Plaintiff Frey is a

member of the DNC class and PCPL class.

       84.     Excluded from the classes are the Defendants, any entities in which the

Defendants has a controlling interest, the Defendants’ agents and employees, any Judge to whom

this action is assigned, and any member of the Judge’s staff and immediate family.

       85.     Class members are identifiable through phone records and phone number

databases that will be obtained through discovery.

       86.     The potential class members number at least in the thousands. Individual joinder

of these persons is impracticable.

       87.     There are questions of law and fact common to Plaintiffs and the proposed

classes, including:

               a.     Whether the Defendants used an ATDS to send telemarketing calls;



                                                13
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 14 of 19. PageID #: 123



                b.   Whether the Defendants manipulated the Caller ID to send telemarketing

                     calls;

                c.   Whether the Defendants placed telemarketing calls without obtaining the

                     recipients’ valid prior express written consent;

                d.   Whether the Defendants placed more than one call within a 12-month period

                     to numbers on the National Do Not Call Registry;

                e.   Whether the Defendants’ TCPA violations were negligent, willful, or

                     knowing; and

                f.   Whether the Plaintiffs and the class members are entitled to statutory

                     damages because of the Defendants’ actions.

          88.   Plaintiffs’ claims are based on the same facts and legal theories as class members,

and therefore are typical of the class members’ claims.

          89.   Plaintiffs are adequate representatives of the classes because their interests do not

conflict with the classes’ interests, they will fairly and adequately protect the classes’ interests,

and they are represented by counsel skilled and experienced in litigating TCPA class actions.

          90.   The Defendants’ actions are applicable to the classes and to Plaintiffs.

          91.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records and databases maintained by Defendants and

others.




                                                  14
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 15 of 19. PageID #: 124



        92.      The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the small

recoveries available through individual actions.

                                                Legal Claims

                                                Count One:
                                    Violation of the TCPA’s provisions
                                 prohibiting autodialer calls to cell phones

        93.      Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

forth herein.


        94.      The Defendants violated the TCPA by (a) initiating a telephone call using an
automated dialing system or prerecorded voice to telephone numbers assigned to a cellular
telephone service, or (b) by the fact that others caused the initiation of those calls on its behalf.
See 47 C.F.R. 64.1200(a)(1)(iii); 47 U.S.C. § 227(b)(1).
        95.      The Defendants’ violations were negligent and/or knowing.

                                               Count Two:
                             Violation of the TCPA’s Do Not Call provisions

        96.      Plaintiff Frey incorporates the allegations from all previous paragraphs as if fully

set forth herein.

        97.      The Defendants violated the TCPA by (a) initiating telephone solicitations to

persons and entities whose telephone numbers were listed on the Do Not Call Registry, or (b) by

the fact that others made those calls on its behalf. See 47 U.S.C. § 227(c); 47 C.F.R. §

64.1200(c)(2).

        98.      The Defendants’ violations were negligent and/or knowing.




                                                   15
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 16 of 19. PageID #: 125



                                               Count Three:
                                           Violation of the PCPL

        99.     Plaintiff Frey incorporates the allegations from all previous paragraphs as if fully

set forth herein.

        100.    A violation of the PTRA is an automatic violation of the PCPL.

        101.    The Defendants violated the PTRA with respect to the call to Mr. Frey because

they used technology that made their Caller ID number a non-working number that appeared to

the recipient as if the call was coming from Maryland. The Defendants also violated the PTRA

by calling Mr. Frey’s residential number, which was on the Pennsylvania Do Not Call List.

        102.    The Defendants may have further violated the PTRA, which can be identified

through discovery. For example the PTRA provides, “it shall be unlawful for any telemarketer to

initiate a telephone call to or receive a telephone call from a consumer in connection with the

purchase of consumer goods or services, unless the telemarketer or the telemarketing business

which employs the telemarketer is registered with the Office of Attorney General… at least 30

days prior to offering for sale consumer goods or services through any medium.” 73 P.S. § 2241

§ 3(a)-(b).

        103.    The Plaintiff Frey seeks statutory damages of $100 for each violation of the

PCPL.

                                            Relief Sought

        Plaintiffs request the following relief:

        A.      That the Court certify the proposed classes;

        B.      That the Court appoint Plaintiffs as class representatives;

        E.      That the Court appoint the undersigned counsel as counsel for the classes;




                                                   16
Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 17 of 19. PageID #: 126



  F.      That the Court enter a judgment permanently enjoining the Defendants from

  engaging in or relying upon telemarketing, or, alternatively, from engaging in or relying

  upon telemarketing that violates the TCPA;

  G.      That, should the Court permit Defendants to engage in or rely on telemarketing, it

  enter a judgment requiring them to adopt measures to ensure TCPA compliance, and that

  the Court retain jurisdiction for a period of six months to ensure that the Defendants

  complies with those measures;

  H.      That the Court enter a judgment awarding any other injunctive relief necessary to

  ensure the Defendants’ compliance with the TCPA;

  I.      That Defendants or anyone acting on its behalf be immediately restrained from

  altering, deleting or destroying any documents or records that could be used to identify

  class members;

  J.      That the Court enter a judgment awarding Plaintiffs and all class members

  statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing

  or willful violation;

  K.      That the Court enter a judgment awarding Plaintiffs and all class members

  statutory damages of $100 for each violation of the PCPL;

  L.      That the Court enter an order awarding the Plaintiffs reasonable attorneys’ fees

  and costs; and

  M.      That the Plaintiffs and all class members be granted other relief as is just and

  equitable under the circumstances.

         Plaintiffs request a jury trial as to all claims of the complaint so triable

                                 Plaintiff,
                                 By Counsel,



                                           17
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 18 of 19. PageID #: 127



Dated: November 9, 2018        By:     /s/ Anthony Paronich
                                     Anthony Paronich
                                     Email: anthony@broderick-law.com
                                     BRODERICK & PARONICH, P.C.
                                     99 High St., Suite 304
                                     Boston, Massachusetts 02110
                                     Telephone: (508) 221-1510
                                     Pro Hac Vice


                                     Clayton S. Morrow
                                     Email: csm@consumerlaw365.com
                                     Morrow & Artim, PC
                                     304 Ross Street, 7th Floor
                                     Pittsburgh, PA 15219
                                     Telephone: (412) 281-1250

                                     Brian K. Murphy (0070654)
                                     Jonathan P. Misny (0090673)
                                     Murray Murphy Moul + Basil LLP
                                     1114 Dublin Road
                                     Columbus, OH 43215
                                     (614) 488-0400
                                     (614) 488-0401 facsimile
                                     murphy@mmmb.com
                                     misny@mmmb.com
                                     Pro Hac Vice

                                     Matthew P. McCue
                                     The Law Office of Matthew P. McCue
                                     1 South Avenue, Suite 3
                                     Natick, Massachusetts 01760
                                     (508) 655-1415
                                     mmccue@massattorneys.net
                                     Subject to Pro Hac Vice




                                         18
    Case: 1:19-cv-00081-DAR Doc #: 10 Filed: 11/13/18 19 of 19. PageID #: 128



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the foregoing was filed

through the Court’s CM/ECF System on November 9, 2018, and a copy was automatically

distributed to all counsel of records through that System.




                                                19
